DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the limitation "the polyhydoxyketone according to formula (3)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-62, 65, 71-75 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0096382, hereinafter referred to as “Smith”).
	As to Claim 48: Smith teaches a process for the reduction or elimination of hydrogen sulfide comprising adding the reaction product of a carbonyl group containing compound with an alcohol (Abstract). Smith further teaches that the alcohol should be an amine free alcohol and can be selected from a group which among others includes ethyl alcohol and a sugar (Abstract). Smith further teaches that an exemplary sugar is glucose [0082-0085]. Additionally, Smith teaches that the composition is added to a liquid or a gas which contains hydrogen sulphide [0007].
	Smith does not explicitly teach that the composition includes a mixture of the reaction product of a monohydric alcohol and an aldehyde or a ketone and the reaction product of a monosaccharide or oligiosaccharide and an aldehyde or a ketone.
	However, Smith explicitly teaches that preferable starting materials include an alcohol that contains 1 to 6 hydroxy groups, for example: ethyl alcohol, methanol, n-butanol, and a sugar [0013]. Smith further teaches that glucose is an exemplary sugar [0082-0085]. Additionally, Smith teaches that these alcohol compounds are reacted with a carbonyl compound such as formaldehyde [0010]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select both a monohydric alcohol and a sugar for reaction with a carbonyl to 
	As to Claim 49: Smith renders obvious the process of claim 48 (supra). Smith further teaches that the composition can include an amine compound such as N,N’-methylenebisoxazolidine which is the reaction product of an amine and an aldehyde [0048].
	As to Claim 50: Smith renders obvious the process of claim 48 (supra). Smith further teaches that the composition can include an amine compound such as an alkanolamine to decrease precipitation [0046-0047].
	As to Claims 51-54: Smith renders obvious the process of claim 48 (supra). Smith further teaches that the carbonyl for reaction can be formaldehyde [0010].
	As to Claims 55-57: Smith renders obvious the process of claim 48 (supra). Smith further teaches that the monohydric alcohol can be methanol [0013].
	As to Claims 58-62 and 65: Smith renders obvious the process of claim 48 (supra). Smith further explicitly teaches that the sugar can be glucose (0082-0085].
As to Claims 71 and 73: Smith renders obvious the process of claim 49 (supra). Smith further teaches that the composition can include N,N’-methylenebisoxazolidine which meets the claimed structure [0048] of which 3,3’methylenebus-5-methyloxazolidine is known to scavenge sulfhydryl compounds.
As to Claim 72 Smith renders obvious the process of claim 49 (supra). Smith further teaches that the composition can include monoethanolamine triazine which meets the claimed structure [0048].
	As to Claim 74: Smith renders obvious the process of claim 49 (supra). Smith further teaches that the amount of the amine can be 10% by weight [0049].
	As to Claim 75: Smith renders obvious the process of claim 75 (supra). Smith further teaches that the amine can be an alkanolamine (i.e., a hydroxyl alkyl amine) [0047-0048].
	As to Claim 80: Smith renders obvious the process of claim 50 (supra). Smith further teaches that the amount of the amine can be 10% by weight [0049].
	
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0096382, hereinafter referred to as “Smith”).
As to Claim 87: Smith teaches a process for the reduction or elimination of hydrogen sulfide comprising adding the reaction product of a carbonyl group containing compound with an alcohol (Abstract). Smith further teaches that the alcohol should be an amine free alcohol and can be selected from a group which among others includes ethyl alcohol and a sugar (Abstract). Smith further teaches that an exemplary sugar is glucose [0082-0085]. Additionally, Smith teaches that the composition is added to a liquid or a gas which contains hydrogen sulphide [0007]. Smith teaches that the composition is provided in an amount of at least 10% by weight in a solution with a solvent which is an alcohol or water [0045].
	Smith does not explicitly teach that the composition includes a mixture of the reaction product of a monohydric alcohol and an aldehyde or a ketone and the reaction product of a monosaccharide or oligiosaccharide and an aldehyde or a ketone.
	However, Smith explicitly teaches that preferable starting materials include an alcohol that contains 1 to 6 hydroxy groups, for example: ethyl alcohol, methanol, n-butanol, and a sugar [0013]. Smith further teaches that glucose is an exemplary sugar [0082-0085]. Additionally, Smith teaches that these alcohol compounds are reacted with a carbonyl compound such as formaldehyde [0010]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select both a monohydric alcohol and a sugar for reaction with a carbonyl to make a composition for reduction or elimination to hydrogen sulfide because Smith teaches that mixtures of two or more of the starting materials may be used [0016].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-35 of copending Application No. 16/313,002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to processes of scavenging hydrogen sulfide or mercaptans by adding a composition comprising the reaction product of a monohydric alcohol and an aldehyde or a ketone and the reaction product of an aldehyde or ketone with a monosaccharide or oligiosaccharide in the instant application whereas the reference application is drawn to a polyhydric alcohol. However, monosaccharides and oligiosaccharides are polyhydric alcohols.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767